DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 6/3/22.
	Claims 21-40 are pending. 

Response to Arguments
	With respect to the amendment (See Arguments p. 10), a new ground of rejection is applied, explained below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, and 39 (claims 30 and 39 based on a similar rationale as claim 21) are rejected on the ground of nonstatutory, obviousness-type double patenting as being unpatentable over exemplary claims 1 and 2 of U.S. Patent No. 10,901,577 (16/037,418). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons mentioned in the table below. 

Instant application 17/156,972
Reference US 10,901,577
Claim 21: obtaining, by one or more computing devices, user interaction data for a user and a first application, wherein the user interaction data is indicative of information that has been one or more of presented by or input into the first application;

obtaining, by the one or more computing devices, contextualization data indicative of one or more aspects of at least one of the user or the first application; wherein the contextualization data comprises application data indicative of at least one of an application type or an application description for one or more of the first application or the second application;

determining, by the one or more computing devices based at least in part on the user interaction data, a plurality of suggested candidate inputs for an input field associated with a second application;

determining, by the one or more computing devices based at least in part on the contextualization data, a subset of suggested candidate inputs from the plurality of suggested candidate inputs; and

displaying, by the one or more computing devices and concurrently with display of the second application, one or more of the subset of suggested candidate inputs for entry into the input field associated with the second application
Claim 1: a first application; receiving, by the one or more computing devices and from the first application executed by the one or more computing devices, data indicating information that has been one or more of presented by or input into the first application; executing, by the one or more computing devices, a second application that is different and distinct from the first application; determining, by the one or more computing devices based at least in part on one or more functions of the second application, a subset of information from the information that has been one or more of presented by or input into the first application; in response to executing the second application and determining the subset of information, automatically generating, by the one or more computing devices, based at least in part on the subset of information, one or more suggested candidate inputs for one or more input fields associated with the second application; displaying, by the one or more computing devices and concurrently with display of the second application, an interface comprising one or more options to select at least one suggested candidate input of the one or more suggested candidate inputs for entry into at least one of the one or more input fields associated with the second application; and responsive to receiving data indicating a selection of a particular suggested candidate input of the one or more suggested candidate inputs via the interface; communicating; by the one or more computing devices and to the second application, data indicating the particular suggested candidate input selected for entry into at least one of the one or more input fields associated with the second application.
Claim 2: wherein generating the one or more suggested candidate inputs comprises generating the one or more suggested candidate inputs based at least in part on the subset of information




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 30, 31, 35, 36, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 20160036751, Herein “Ban”) in view of Sohn et al. (US 20160124582, Herein “Sohn”) in view of Lim et al. (US 11,269,487, Herein “Lim”).
Regarding claim 21, Ban teaches A computer-implemented method (computer ([0011] to [0020])) comprising:
obtaining, by one or more computing devices, user interaction data for a user and a first application (first application of a messaging application, such as the conversation between “Chris” and “Hyunjin” (fig. 6A) with respect to a user input and recording application, record textual content such as pieces of information about respective restaurants [0256]; computer implemented ([0011] to [0020]; [0028])), wherein the user interaction data is indicative of information that has been one or more of presented by or input into the first application (user inputted data, including such data as a plurality of pieces of information about certain establishments (e.g., restaurants) [0257] input and presented on computer (fig. 6));
obtaining, by the one or more computing devices, contextualization data indicative of one or more aspects of at least one of the user or the first application (e.g., location of the user and application [0018]; user information [0020]; further, e.g., user’s previous/historical input information ([0254] and [0255]));
determining, by the one or more computing devices based at least in part on the user interaction data, a plurality of suggested candidate inputs for an input field associated with a second application (determined possible set of candidate inputs derived from a user conversation, such as the conversation excerpt shown in fig. 6A; further, a plurality of conversation words (e.g., keywords) within a messaging conversation, each word corresponding with a candidate from which suggested candidates may be determined, such as based on the content of the conversation ([0246] to [0250]; fig. 6A); the conversation data is input based on the user messaging and associated with a second application in that the words of the first messaging application may be used as the basis for input into a second, search application corresponding with search querying associated with a search application such as the search field of the search application (fig. 6A); that is, a second, search application with a candidate input field (fig. 6A) in association with searching of the search application (e.g., search service) [0013], the first messaging application and a portion of the second, search application displayed on same display (fig. 6A));
determining, by the one or more computing devices based at least in part on the contextualization data (e.g., location data [0251] and frequency information of previously inputted data [0252]), a subset of suggested candidate inputs from the plurality of suggested candidate inputs (from the database of all possible queries of a conversation, identify candidate queries [0245], such as candidate queries based on a user’s location ([0246] to [0251]); subset of candidate inputs such as “Good Day Pizza” (fig. 6A) extracted from the user input/interaction data [0248]); and
displaying, by the one or more computing devices and concurrently with display of the second application (the first messaging application and the second search application (fig. 6A)), one or more of the subset of suggested candidate inputs for entry into the input field associated with the second application (subset of, e.g., pizza related candidate inputs for entry into the input field of the second application, wherein the second application includes the search portal and corresponding search, e.g., engine (Fig. 6A)).

However, in an effort to make abundantly clear displaying, by the one or more computing devices and concurrently with display of the second application, Sohn discloses simultaneously displaying the first and second application ([0046]; figs. 6 to 9 showing simultaneous presentation of applications).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the simultaneous viewing of first and second applications of Sohn with the transmitting user candidate input to second application of Ban to have displaying, by the one or more computing devices and concurrently with display of the second application. The combination would allow for, according to the motivation of Sohn, efficiently and effectively interacting with the functionality of two linked applications such that a user input of a first application may be input into a second application while the user is able to continue viewing the operation of both applications concurrently ([0002] to [0009]; [0042] and [0046]). 

However, Ban in view of Sohn fails to specifically teach wherein the contextualization data comprises application data indicative of at least one of an application type or an application description for one or more of the first application or the second application.
Yet, in a related art, Lim discloses determining an application description (e.g., identification information of an application to execute the content) and identify a list of content associated with the respective application determined to execute the respective list of a plirlaity of items of content related to an operation of the respective application, such as content that is associated with a prior execution of the respective application (e.g., executed in the device and content that was generated in the device); in particular, receiving identification information of the application to execute certain content and identifying list of plurality of content items of content related to the application (col. 1, lines 49-67; col. 2, lines 1-67; col. 3, lines 1-67; col. 4, lines 1-57). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the application type or description of Lim with the content sharing between applications of Ban in view of Sohn to have wherein the contextualization data comprises application data indicative of at least one of an application type or an application description for one or more of the first application or the second application. The combination would allow for, according to the motivation of Lim, improving the management of content between multiple applications, such as with respect to applications across devices based on the increasing presence of multiple users and applications sharing content; currently, users are limited in their ability to share content with other applications, such as during calls or various multimedia applications; as such, it is helpful to be able to share content specific to a particular application, such as an application currently used and shared between multiple application instances (col. 1, lines 1-45). Further, the application of basing the technique of basing the determined list for sharing content would lead to an improvement of making the shareable content specific to the application type, a predictable result particularly given the ability generally to share content with respect to various types of applications and, given the desire to share content specific to the application types, such a condition placed on the shared content would be beneficial.  
	Furthermore, Lim teaches:
	obtaining, by one or more computing devices, user interaction data for a user and a first application (during execution of the application, determine inputs such as photo snapshots (col. 1, lines 49-67; col. 2, lines 1-67; col. 3, lines 1-67; col. 4, lines 1-57)), wherein the user interaction data is indicative of information that has been one or more of presented by or input into the first application (e.g., photos such as those taken by the first user of the first application (col. 1, lines 49-67; col. 2, lines 1-67; col. 3, lines 1-67; col. 4, lines 1-57));
determining, by the one or more computing devices based at least in part on the user interaction data, a plurality of suggested candidate inputs for an input field associated with a second application (list of content associated with the respective executed application, such as the application executed when the first user and the second user met each other; that is, based on the determined application such as the application selected by the fist user, display a list of a plurality of items of content executable by using the application related to the prior execution of the selected application, such as photos taken when the first user and the second user previously met (col. 1, lines 49-67; col. 2, lines 1-67; col. 3, lines 1-67; col. 4, lines 1-57));
determining, by the one or more computing devices based at least in part on the contextualization data, a subset of suggested candidate inputs from the plurality of suggested candidate inputs (based on the selected application, determine a list of content (e.g., photos) for sharing with the second user application, the selected content shared between the first user application and the second user application (col. 1, lines 49-67; col. 2, lines 1-67; col. 3, lines 1-67; col. 4, lines 1-57)).

Regarding claim 22, Ban in view of Sohn in view of Lim teaches the limitations of claim 21, as above.
Furthermore, Ban teaches the computer-implemented method of claim 21, wherein the contextualization data further comprises at least one of: historical user data associated with the user; 
location data associated with the user (e.g., location data ([0008] and [0018]) of which use is made in performing a candidate list determination [0021]).

Regarding claim 26, Ban in view of Sohn in view of Lim teaches the limitations of claim 21, as above.
Furthermore, Ban teaches The computer-implemented method of claim 21, wherein determining, by the one or more computing devices based at least in part on the contextualization data, the subset of suggested candidate inputs from the plurality of suggested candidate inputs comprises processing, by the computing system using a machine-learned input selection model, the plurality of suggested candidate inputs to obtain the subset of suggested candidate inputs (learning user input history and previous input data, such as most frequently referenced concepts, determining a context for candidate selection ([0035], [0110], [0119], and [0160]) for determining the candidate queries [0245]; fig. 6A).

Regarding claim 27, Ban in view of Sohn in view of Lim teaches the limitations of claims 21 and 26, as above.
Furthermore, Ban teaches The computer-implemented method of claim 26, wherein the machine-learned input selection model is trained based at least in part on data associated with the user or data associated with the first application (e.g., user input history ([0035], [0110], [0119], [0160], and [0245]) such as frequency data for training the most important user history).

Regarding claim 30, Ban teaches A computing system comprising: one or more processors; and a memory storing instructions that when executed by the one or more processors cause the system to perform operations (computer, processor ([0011] to [0028])) comprising:
The claim recites similar limitations as claim 21 – see above.

Regarding claim 31, the claim recites similar limitations as claim 22 – see above.

Regarding claim 35, the claim recites similar limitations as claim 26 – see above.

Regarding claim 36, the claim recites similar limitations as claim 27 – see above.

Regarding claim 39, the claim recites similar limitations as claims 21 and 30 – see above.

Regarding claim 40, the claim recites similar limitations as claim 22 – see above.


Claims 23, 25, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Sohn in view of Lim, as above, and in view of Gross et al. (US 20160360336, Herein “Gross”). 
Regarding claim 23, Ban in view of Sohn in view of Lim teaches the limitations of claims 21 and 22, as above.
However, Ban in view of Sohn in view of Lim fails to specifically teach an application type, as recited as: The computer-implemented method of claim 21, wherein the application type comprises a: web browser application; social media application; calendar application; messaging application; mapping application; or textual input application.
Yet, in a related art, Gross discloses an application type including, e.g., web browser [1419]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the particular application type such as web browser of Gross with the first and second applications for transmitting candidate input data of Ban in view of Sohn in view of Lim to have application type including web browser. The combination would allow for, according to the motivation of Gross, retrieving content particular to the requesting application type, such as by retrieving content specific to the requesting application type [1417] thus affording more relevant content specific to the context of the requesting user ([0003] to [0007] and [1419]). 

Regarding claim 25, Ban in view of Sohn in view of Lim teaches the limitations of claim 21, as above.
Furthermore, Ban teaches The computer-implemented method of claim 21, wherein obtaining the user interaction data for a user and a first application (a text messaging application for user input of messaging data (e.g., fig. 6A)), wherein the user interaction data is indicative of information that has been one or more of presented by or input into the first application (presentation and input of user content, such as text messages (fig. 6A))…wherein the user interaction data is indicative of the information that has been one or more of presented by or input into the first application (presentation and input of texting messages (fig. 6A)).

However, Ban in view of Sohn in view of Lim fails to specifically teach comprises obtaining, by the one or more computing devices, the user interaction data from one or more application programming interfaces of the first application, wherein the user interaction data is indicative of the information that has been one or more of presented by or input into the first application.
Yet, in a related art, Gross discloses api [0828]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the api of Gross with the identifying relevant content (e.g., candidate list) of Ban in view of Sohn in view of Lim to have obtaining, by the one or more computing devices, the user interaction data from one or more application programming interfaces of the first application, wherein the user interaction data is indicative of the information that has been one or more of presented by or input into the first application. The combination would allow for, according to the motivation of Gross, obtaining information about the content allowing the system to learn about the content [0828] thus allowing for identifying and surfacing relevant content to the user [0002] in order to be proactive in identifying and surfacing relevant content on the user display, particularly with respect to a user’s previous content [0003]. 

Regarding claim 32, the claim recites similar limitations as claim 23 – see above.

Regarding claim 34, the claim recites similar limitations as claim 25 – see above.


Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Sohn in view of Lim, as above, and in view of Zheng et al. (US 20190220511, Herein “Zheng”).
Regarding claim 24, Ban in view of Sohn in view of Lim teaches the limitations of claim 21, as above.
However, Ban in view of Sohn in view of Lim fails to specifically teach The computer-implemented method of claim 21, wherein: the contextualization data indicates that the first application corresponds to a first application type; and determining, by the one or more computing devices based at least in part on the contextualization data, a subset of suggested candidate inputs comprises determining, by the one or more computing devices based at least in part on the contextualization data, a subset of candidate inputs from the plurality of suggested candidate inputs that correspond to the first application type.
Yet, in a related art, Zheng discloses application type ([0009] and [0018]) such that a chat type application, for example, determines candidate word determination such that certain candidate words can be determined only in chat lexicon [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the application type based candidate determination of Zheng with the candidate determination of Ban in view of Sohn in view of Lim to have the contextualization data indicates that the first application corresponds to a first application type; and determining, by the one or more computing devices based at least in part on the contextualization data, a subset of suggested candidate inputs comprises determining, by the one or more computing devices based at least in part on the contextualization data, a subset of candidate inputs from the plurality of suggested candidate inputs that correspond to the first application type. The combination would allow for, according to the motivation of Zheng, determining candidate content based on the type of application for more efficiently determining candidate words that the user may need to enter, thus improving the efficiency of the user in entering information by using the contextual (e.g., application type) determination [0201]. 

Regarding claim 33, the claim recites similar limitations as claim 24 – see above.


Claims 28, 29, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Sohn in view of Lim, as above, and in view of Durga et al. (US 20140237356, Herein “Durga”).	
Regarding claim 28, Ban in view of Sohn in view of Lim teaches the limitations of claims 21 and 26, as above.
However, Ban in view of Sohn in view of Lim fails to specifically teach The computer-implemented method of claim 26, wherein the machine-learned input selection model is configured to determine a probability value for each of the plurality of suggested candidate inputs, wherein the probability value indicates a likelihood of the user selecting the suggested candidate input.
Yet, in a related art, Durga discloses candidate word probability for selection determination [0085]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the candidate probability determination of Durga with the candidate list of Ban in view of Sohn in view of Lim to have wherein the machine-learned input selection model is configured to determine a probability value for each of the plurality of suggested candidate inputs, wherein the probability value indicates a likelihood of the user selecting the suggested candidate input. The combination would allow for, according to the motivation of Durga, more efficiently and effectively inputting text into an application by assisting the user in predicting text for input, such as by improving the determination of candidate words for selection by the user, such as basing the candidate words on a probability of the most likely words for selection [0003].  

Regarding claim 29, Ban in view of Sohn in view of Lim in view of Durga teaches the limitations of claims 21, 26, and 28, as above.
Furthermore, Durga teaches The computer-implemented method of claim 28, wherein the one or more suggested candidate inputs are respectively associated with the one or more highest probability values (ranking words on likelihood of selection [0086]).

Regarding claim 37, the claim recites similar limitations as claim 28 – see above.

Regarding claim 38, the claim recites similar limitations as claim 29 – see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144